Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Joel Felber, on July 14, 2022.

The claims have been amended as follows:
1. (Currently Amended) A computer implemented system for providing security and authentication in a payment transaction between a customer and a merchant, the system comprising: 
at least a computer processor and a data storage device, the data storage device comprising instructions that, when executed by the processor, configure the processor to: 
provide, to a computing device of the merchant, a graphical user interface; 
receive, from the computing device of the merchant via a computer device of an acquirer, information representing predefined parameters associated with the merchant; 
receive, from the computing device of the merchant via the graphical user interface and in response to information provided in the graphical user interface by the computing device of the merchant and via the computer device of the acquirer, information including a request for generation of a merchant token associated with a merchant; 
verify information associated with the merchant;
generate and transmit the merchant token to the computing device of the merchant, after verifying the information associated with the merchant;


receive, from the computing device of the merchant via the computer device of the acquirer, a payment request comprising a payment instrument associated with a customer and the merchant token; 
de-tokenize the merchant token to identify a merchant identifier associated with the merchant; 
map the merchant identifier with information in a database to identify the predefined parameters established by the merchant; 
validate the payment request by determining that the payment request meets the predefined parameters; 
approve the payment request based on the validation, by: 
transmitting, to a computing device of an issuer bank associated with the payment instrument of the customer, an issuer authorization request for payment; 
receiving, from [[a]] the computing device of the issuer bank, in response to the issuer authorization request, an issuer authorization approval; and 
transmitting, to the computing device of [[an]] the acquirer 
	
2. (Previously Presented) The computer implemented system as claimed in claim 1, wherein the payment instrument includes one of a debit card, credit card, digital wallet, or virtual payment card. 

3. (Previously Presented) The computer implemented system as claimed in claim 1, wherein the data storage device comprises instructions that, when executed by the processor, configure the processor to: map the merchant identifier with information in a database to identify one or more payment channels available for the payment transaction. 

4. (Currently Amended) The computer implemented system as claimed in claim [[21]] 1, wherein at least one of the predefined parameters established by the merchant includes permitted values. 

5. (Original) The computer implemented system as claimed in claim 1, wherein the predefined parameters established by the merchant comprise one or more of: maximum transaction value, transaction location, number of allowed transactions in a predefined period of time, maximum total value of transactions, permitted age of the customer for making the payment transaction, permitted countries for initiating the payment transaction. 

6. (Original) The computer implemented system as claimed in claim 3, wherein the one or more payment channels comprise POS (Point-Of-Sale), e-commerce, m-commerce, QR, contactless, DSRP (Digital Secure Remote Payment). 

7. (Previously Presented) The computer implemented system as claimed in claim 1, wherein the payment authorization request further comprises information representing customer credentials; and further wherein the data storage device comprises instructions that, when executed by the processor, configure the processor to: associated with the payment instrument with pre-registered customer details. 

8. (Original) The computer implemented system as claimed in claim 7, wherein the customer credentials associated with the payment instrument comprise one or more of card number, customer name, expiry date, CVV (Card Verification Value), PIN (Personal Identification Number), OTP (One Time Password), 3D secure PIN. 

9. (Canceled) 


10. (Currently Amended) The computer implemented system as claimed in claim [[21]] 1, wherein the data storage device comprises instructions that, when executed by the processor, configure the processor to: send to and receive information from the computing device of the merchant via the merchant token generation interface.

11. (Previously Presented) The computer implemented system as claimed in claim 1, wherein the merchant token is stored in a database. 

12. (Currently Amended) A computer implemented method for providing security and authentication in a payment transaction between a customer and a merchant comprising the steps of: 
providing a graphical user interface to a computing device of the merchant, by at least one computing device of a payment service provider comprising a computer processor configured by executing instructions stored by a data storage device; 
receiving, by the at least one computing device from the computing device of the merchant via a computer device of an acquirer bank of the merchant, information representing predefined parameters associated with the merchant; 
receiving, by the at least one computing device from the computing device of the merchant via the graphical user interface and in response to information provided in the graphical user interface by the computing device of the merchant and via the computer device of the acquirer bank of the merchant, information including a request for generation of a merchant token associated with a merchant;
verifying, by the at least one computing device, information associated with the merchant;
generating and transmitting, by the at least one computing device, the merchant token to the computing device of the merchant, after verifying the information associated with the merchant;
 

receiving, by the at least one computing device from the computing device of the merchant via the computer device of the acquirer bank of the merchant, a payment request comprising a payment instrument associated with a customer and the merchant token; 
de-tokenizing, by the at least one computing device, the merchant token to identify a merchant identifier associated with the merchant; 
mapping, by the at least one computing device, the merchant identifier with information in a database to identify predefined parameters established by the merchant;  
validating, by the at least one computing device, that the payment request meets the predefined parameters; 
approving the payment request, by the at least one computing device, by: 
transmitting, by the at least one computing device to a computing device of an issuer bank associated with the payment instrument of the customer, an issuer authorization request for payment; 
receiving, by the at least one computing device from [[a]] the computing device of the issuer bank, in response to the issuer authorization request, an issuer authorization approval; and 
transmitting, by the at least one computing device tothe computing device of [[a]] the acquirer bank of the merchant
 
13. (Currently Amended) The computer implemented method as claimed in claim 12, wherein is initiated 

14. (Canceled) 

15. (Canceled). 

16. (Currently Amended) The computer implemented method as claimed in claim [[22]] 12, wherein at least one of the predefined parameters as-established by the merchant includes permitted values. 

17. (Currently Amended) The computer implemented method as claimed in claim 12, further comprising: providing, by the at least one computing device, a full approval if all the predefined parameters are met; providing, by the at least one computing device, a partial approval if one or more of the predefined parameters require further checking by the issuer bank; and providing, by at least one the computing device, a refusal if one or more of the predefined parameters is not met. 

18. The computer implemented method as claimed in claim 12, further comprising: checking customer credentials associated with the payment instrument with pre- registered customer details by the issuer bank. 

19. The computer implemented method as claimed in claim 12, wherein the merchant token interface includes one or more options for a merchant to manage the predefined parameters. 

20. (Currently Amended) A non-transitory computer-readable medium having stored thereon program instructions for causing at least one processor to perform the following: 
provide, to a computing device of the merchant, a graphical user interface; 
receive, from the computing device of the merchant via a computer device of an acquirer, information representing predefined parameters associated with the merchant; 
receive, from the computing device of the merchant via the graphical user interface and in response to information provided in the graphical user interface by the computing device of the merchant and via the computer device of the acquirer, information including a request for generation of a merchant token associated with a merchant; 
verify information associated with the merchant;
generate and transmit the merchant token to the computing device of the merchant, after verifying the information associated with the merchant;


receive, from the computing device of the merchant via the computer device of the acquirer, a payment request comprising a payment instrument associated with a customer and the merchant token; 
de-tokenize the merchant token to identify a merchant identifier associated with the merchant; 
map the merchant identifier with information in a database to identify the predefined parameters established by the merchant; 
validate the payment request by determining that the payment request meets the predefined parameters; 
approve the payment request based on the validation, by: 
transmitting, to a computing device of an issuer bank associated with the payment instrument of the customer, an issuer authorization request for payment;
receiving, from [[a]] the computing device of the issuer bank, in response to the issuer authorization request, an issuer authorization approval; and 
transmitting, to the computing device of [[an]] the acquirer 






Reasons for Allowance
Claims 1-8, 10-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
There are three independent claims, claims 1, 12, and 20. Claim 1 directed to a processor-based system, claim 12 directed to a method, while claim 20 directed to non-transitory computer readable medium. 
Claim 1 is the representative method claim of the independent claims as the other two share the same recitations in the body of the claims. Claim 1 recites “A computer implemented system for providing security and authentication in a payment transaction between a customer and a merchant, the system comprising: at least a computer processor and a data storage device, the data storage device comprising instructions that, when executed by the processor, configure the processor to: provide, to a computing device of the merchant, a graphical user interface; receive, from the computing device of the merchant via a computer device of an acquirer, information representing predefined parameters associated with the merchant; receive, from the computing device of the merchant via the graphical user interface and in response to information provided in the graphical user interface by the computing device of the merchant and via the computer device of the acquirer, information including a request for generation of a merchant token associated with a merchant; verify information associated with the merchant; generate and transmit the merchant token to the computing device of the merchant, after verifying the information associated with the merchant; receive, from the computing device of the merchant via the computer device of the acquirer, a payment request comprising a payment instrument associated with a customer and the merchant token; de-tokenize the merchant token to identify a merchant identifier associated with the merchant; map the merchant identifier with information in a database to identify the predefined parameters established by the merchant; validate the payment request by determining that the payment request meets the predefined parameters; approve the payment request based on the validation, by: transmitting, to a computing device of an issuer bank associated with the payment instrument of the customer, an issuer authorization request for payment; receiving, from the computing device of the issuer bank, in response to the issuer authorization request, an issuer authorization approval; and transmitting, to the computing device of the acquirer, information for proceeding with the secure payment transaction.”
Here, the claimed invention allows the merchant to establish predefined parameters with at least a computer processor (e.g. payment service provider server) that act as an intermediary between an acquirer and an issuer through a use of a graphical user interface. This predefined parameter is used during a payment process to authorize the payment accordingly thereby providing additional security and payment control to the merchant in additional to the traditional authorization from the issuer. The claimed invention further provides additional security to the merchant by generating of merchant token and mapping the merchant token to a merchant identifier associated with the merchant. This merchant token is used in a payment process, i.e. inclusion of the merchant token in the payment request, then de-tokenized to identify the merchant identifier in identifying the predefined parameters that was established by the merchant. Upon validating the payment request by determining that the payment request meets the predefined parameters, an issuer authorization request for payment for the payment request is transmitted to the issuer bank computing device. Information for processing with the secure payment transaction is transmitted to the acquirer computing device once an issuer authorization approval for the payment request is received from the issuer bank computing device.
Allowing merchant restriction on payments using merchant specified rules/conditions/constraints is well known in the art of payment processing as evidence by US Patent Publication No. 20130218758, US Patent Publication No. 20100121767, and US Patent Publication No. 20040230539.
Tokenization of sensitive information, e.g. credit card number, is also well known in the art at the time of the invention as evidenced by US Patent Publication No. 20200410483 and PCI-DSS Compliance (see “PCE DSS audit and compliance”).
The cited references, alone or in combination, do not teach the specific combination of functions/steps performed by the processor recited in claim 1. 
Claim 12 and 20 are allowed for the same rationale as described for claim 1.
The dependent claims are also allowed for the same rationale.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685